


EXHIBIT 10.19
[trueblue.jpg]






EMPLOYMENT AGREEMENT
EXECUTIVE OFFICER


This Agreement is between Patrick Beharelle (“Executive”) and TrueBlue, Inc. or
a TrueBlue, Inc. subsidiary, affiliate, related business entity, successor, or
assign (collectively “TrueBlue” or “Company”).


RECITALS


WHEREAS, the Company and Staffing Solutions Holdings, Inc. and its corporate
affiliates (collectively referred to herein as “Seaton”) and others are
negotiating an agreement involving the purchase of the stock of Seaton (“the
Purchase”);


WHEREAS, as a result of the Purchase, Seaton will become a wholly-owned
subsidiary of Company;


WHEREAS, Executive is currently employed by Seaton;


WHEREAS, the Company wishes to continue Executive’s employment and Executive
wishes to continue to be employed under the terms and conditions of this
Agreement, subject to the closing of the Purchase;


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Company and Executive agree as follows:


I.
COMPENSATION AND POSITION.

A.Employment.
Executive will play a key role on the executive team and will have company-wide
management responsibility, including responsibility for affiliates of Company.
Additionally, Executive is expected to access confidential and propriety
information of Company which is vital to the ability of Company and its
affiliates to compete in all of its locations. Executive entering into this
Agreement is a condition of employment and access to such materials. Valuable
consideration, including the mutual covenants and promises contained herein,
including, without limit, the terms of Section II(A)(2), is provided to
Executive to enter this Agreement, the sufficiency of which is expressly
acknowledged.
B.Effective Date.
The terms and conditions of this Agreement shall become effective as of the
close of the Purchase, provided that Executive has voluntarily accepted and
executed Company’s Non-Competition Agreement (provided herewith). Acceptance and
execution of Company’s Non-Competition Agreement is a condition of continued
employment and is a condition precedent to the enforceability of this Agreement.
C.Title and Compensation.


1.    Title. Executive’s title shall be President and Chief Operating Officer,
TrueBlue

1

--------------------------------------------------------------------------------




Outsourcing Solutions Group. Executive may also have additional Company or
Company affiliate titles. Executive’s title is subject to change, and shall be
set forth in the Executive’s record with Company’s Human Resources department.
Executive shall have such responsibilities, duties and authority as are
customarily assigned to such position and shall render
services as directed by the Company's Chief Executive Officer, Steve Cooper, to
whom
Executive shall report, as of the effective date.


2.     Annual Base Salary. Executive will receive a base salary in a gross
amount in accordance with the terms and conditions of the offer letter (“Offer
Letter”) attached hereto as Exhibit A, which shall be on file with Company’s
Human Resources department. This position is a salaried position which is exempt
under the Fair Labor Standards Act and relevant state law. This salary is in
compensation for all work performed by Executive. Executive warrants and
acknowledges that Executive is not entitled to “overtime” pay. Company may
withhold from any amounts payable under this Agreement all federal, state, city
or other taxes as Company is required to withhold pursuant to any applicable
law, regulation or ruling and other customary and usual deductions.


3.    Bonus. Subject to the conditions set forth below, Executive will be
eligible for a bonus in accordance with the terms and conditions of the Offer
Letter.


4.    Equity Awards.


a.On Hire Equity Award. Following the closing of the Purchase, Executive will
receive a one-time award of restricted shares having a value of 240% of base
salary or $1,020,000. Shares will be granted on the first trading day of the
month following the Effective Date. This award vests ratably over three years
per the terms of the award agreement and subject to the terms and conditions of
the TrueBlue, Inc. 2005 Long-Term Equity Incentive Plan.
 
b.Future Equity Awards. Executive will be eligible for future equity in
accordance with the terms and conditions of the Offer Letter. The Bonus Plan and
all aspects of bonus compensation may be changed at the discretion of the
Compensation Committee and/or the Board of Directors.
D.Benefits.


1.    General. Executive shall be entitled to all benefits offered generally to
executives of Company.




2.    Health & Welfare Benefits. Executive shall be entitled to all health and
welfare benefits offered generally to executives of Company.


3.    Vacation. Executive shall be entitled each year during Executive’s
employment to the number of vacation days generally available to employees of
Company, during which time Executive’s compensation shall be paid in full, in
accordance with policies in effect for employees to be established by Company
from time to time.     

2

--------------------------------------------------------------------------------




II.
TERMS AND CONDITIONS.

A.Employment at Will.


1.    Company and Executive agree that Executive’s employment is not for any
specific or minimum term or duration, and that subject to Section II(A)(2) of
this Agreement, the continuation of Executive’s employment is subject to the
mutual consent of Company and Executive, and that it is terminable at will,
meaning that either Company or Executive may terminate the employment at any
time, for any reason or no reason, with or without cause, notice,
pre-termination warning or discipline, or other pre- or post-termination
procedures of any kind. Executive acknowledges and agrees that any prior
representations to the contrary are void and superseded by this Agreement, and
that Executive may not rely on any future representations to the contrary,
whether written or verbal, express or implied, by any statement, conduct,
policy, handbook, guideline or practice of Company or its employees or agents.
Nothing in this Agreement creates any right, contract or guarantee of continued
or a length of term period of employment or gives Executive the right to any
particular level of compensation or benefits and nothing in this Agreement
should be construed as such. The parties agree that any decision maker who is
charged with reviewing disputes surrounding Executive’s employment shall reject
any legal theory, whether in law or in equity, that is claimed to alter at-will
employment, unless such theory cannot be waived as a matter of law.


2.    (a)    In the event of termination of Executive’s employment for any or no
reason or with or without Cause, by either Company or Executive, or if
Executive’s employment ends due to the death or disability of Executive,
Executive shall be paid unpaid wages and unused vacation earned through the
termination date.


(b)    Provided that Executive’s employment does not end due to Executive’s
death or disability, if Company terminates Executive’s employment without Cause
as defined in this Agreement, or Executive terminates employment with Good
Reason as defined in this Agreement, subject to the conditions set forth below,
in addition to the amounts described in Sections II(A)(2)(a) and VI H. Executive
shall be provided with the following as the sole remedy for such termination,
subject to withholding:


(i)separation payments for twelve (12) months from the termination date at the
base monthly salary in effect for Executive on the termination date, with the
actual period of receipt of such payments being referred to as the “Severance
Period”, provided, however, that if at the time of the Executive’s termination
of employment the Executive is considered a “specified employee” subject to the
required six-month delay in benefit payments under Section 409A(a)(2)(B)(i) of
the Internal Revenue Code of 1986, as amended, then the separation payments that
would otherwise have been paid within the first six (6) months after the
Executive’s termination of employment shall instead be paid in a single lump sum
on (or within 15 days after) the six-month anniversary of such termination of
employment. Payments for the remaining six (6) months shall be made monthly
after such six-month anniversary; and
(ii)    accelerated vesting in any previously awarded stock options, restricted
stock and other equity awards as if Executive had worked for the Company for
twelve (12) months after Executive’s termination date, provided that any options
or other equity awards that are not exercised within the time periods for
exercise set forth in the applicable plan, sub-plan or grant agreement, shall
expire in accordance with the terms of such plan, sub-plan or grant agreement,
as this accelerated vesting will not extend or otherwise delay the time period
for exercising an option or other equity award.

3

--------------------------------------------------------------------------------




(c)    As a condition precedent to being entitled to receive the benefits set
forth in Section II(A)(2)(b), within twenty-one (21) days of Executive’s
termination, Executive must (i) sign and deliver and thereafter not revoke a
release in the form of Exhibit B to this Agreement in accordance with its terms
or a form otherwise acceptable to Company; (ii) be and remain in full compliance
with all provisions of Section III and IV of this Agreement; and (iii) be and
remain in full compliance with Company’s Non-Competition Agreement and any other
covenants with Company entered into by Executive. Company shall have no
obligation to make any payments or provide any benefits to the Executive
hereunder unless and until the effective date of the waiver and release
agreement, as defined therein.




3.    (a)    For the purpose of this Agreement, “Cause,” as used herein, means
any of the following (alone or in combination):


(1)    Executive is convicted of or takes a plea of nolo contendere to a crime
involving dishonesty, fraud or moral turpitude;


(2)    Executive has engaged in any of the following: (i) fraud, embezzlement,
theft or other dishonest acts, (ii) unprofessional conduct, (iii) gross
negligence related to the business or (iv) other conduct that is materially
detrimental to the business as determined in the reasonable business judgment of
Company;


(3)    Executive materially violates a significant Company policy (as they may
be amended from time to time), such as policies required by the Sarbanes-Oxley
Act, Company’s Drug Free Workplace Policy or Company’s EEO policies, and does
not cure such violation (if curable) within twenty (20) days after written
notice from Company;


(4)    Executive willfully takes any action that materially damages the assets
(including tangible and intangible assets, such as name or reputation) of
Company;


(5) Executive fails to perform Executive's duties in good faith or Executive
persistently fails to perform Executive's duties, and does not cure such
failures within ten (10) days after written notice from Company specifying in
reasonable detail the manner in which Executive has allegedly failed to perform
or, if notice and cure have previously taken place regarding a similar failure
to perform if the circumstance recurs;


(6)    Executive uses or discloses (or allows others to use or disclose)
Confidential Information, as defined in this Agreement, without authorization;
or


(7)    Executive breaches this Agreement in any material respect and does not
cure such breach (if curable) within twenty (20) days after written notice from
Company specifying in reasonable detail the manner of the alleged breach or, if
notice and cure have previously taken place regarding a similar breach, if a
similar breach recurs.


For the avoidance of doubt, the failure of Executive to achieve any financial
goal, target
or projection related to the business or operations of the Company shall not, in
and of itself, constitute "Cause" as defined herein.


(b)    For the purpose of this Agreement, “Good Reason,” as used herein, means:



4

--------------------------------------------------------------------------------




(1) any material breach of this Agreement by Company which, if curable, has not
been cured within twenty (20) days after Company has been given written notice
of the need to cure the breach;


(2) a substantial reduction of responsibilities assigned to Executive, including
the loss of the title of President (but not the loss of the COO title or a
change in
Executive's reporting relationship so that he no longer reports to the Chief
Executive Officer) provided that Company fails to remedy such reduction within
twenty (20) days after being provided written notice thereof from Executive that
Executive objects to the same;    


(3) a reduction in Executive's base salary, other than as part of an across the-
board salary reduction generally imposed on executives of Company, provided that
Company fails to remedy such reduction(s) within twenty (20) days after being
provided written notice thereof from Executive that Executive objects to the
same; or


(4) Company requires Executive to move Executive's principal place of
residence more than thirty (30) miles without Executive's prior written consent.


A termination of employment by the Executive for one of the reasons set forth in
Section II. 3(b) (1) - (4) above will not constitute “Good Reason” unless,
within the 60-day period immediately following the occurrence of such Good
Reason event, Executive has given written notice to Company specifying in
reasonable detail the event or events relied upon for such termination and
Company has not remedied such event or events within twenty (20) days of the
receipt of such notice.










B.Dispute Resolution; Arbitration; Exigent Relief.


Company and Executive agree that any claim arising out of or relating to this
Agreement, or the breach of this Agreement, or Executive’s application,
employment, or termination of employment, shall be submitted to and resolved by
binding arbitration under the Federal Arbitration Act. Company and Executive
agree that all claims shall be submitted to arbitration including, but not
limited to, claims based on any alleged violation of Title VII or any other
federal or state laws; claims of discrimination, harassment, retaliation,
wrongful termination, compensation due or violation of civil rights; or any
claim based in tort, contract, or equity. Any arbitration between Company and
Executive will be administered by the American Arbitration Association under its
Employment Arbitration Rules then in effect. The award entered by the arbitrator
will be based solely upon the law governing the claims and defenses pleaded, and
will be final and binding in all respects. Judgment on the award may be entered
in any court having jurisdiction. In any such arbitration, neither Executive nor
Company shall be entitled to join or consolidate claims in arbitration or
arbitrate any claim as a representative or member of a class. Company agrees to
pay for the arbiter’s fees. In any claim or jurisdiction where this agreement to
arbitrate is not enforced, Company and Executive waive any right either may have
to bring or join a class action or representative action, and further waive any
right either may have under statute or common law or any other legal doctrine to
a jury trial.


Notwithstanding any other provisions of this Agreement regarding dispute
resolution, including this Section II B, Executive agrees that Executive’s
violation or breach, or threatened violation or breach,

5

--------------------------------------------------------------------------------




of any provision of Section III of this Agreement (“Confidential Information”)
and/or Executive’s violation or breach, or threatened violation or breach, of
other provisions of this Agreement which otherwise place Company in peril that
cannot be readily remedied by monetary damages, would cause Company irreparable
harm which would not be adequately compensated by monetary damages and that a
temporary and/or preliminary or permanent injunction may be granted by any court
or courts having jurisdiction (subject to the venue provision of Section VI F.),
restraining the Executive from violation or breach of the terms of this
Agreement. The preceding sentence shall not be construed to limit Company from
any other relief or damages to which it may be entitled as a result of the
Executive's breach of any provision of this Agreement.
C.Duty of Loyalty.


Executive agrees to devote all time that is reasonably necessary to execute and
complete Executive’s duties to Company. During the time necessary to execute
Executive’s duties, Executive agrees to devote Executive’s full and undivided
time, energy, knowledge, skill and ability to Company’s business, to the
exclusions of all other business and sideline interests. Because of the
agreement in the preceding sentence, during Executive’s employment with Company,
Executive also agrees not to be employed or provide any type of services,
whether as an advisor, consultant, independent contractor or otherwise in any
capacity elsewhere unless first authorized, in writing, by a proper
representative of Company. In no event will Executive allow other activities to
conflict or interfere with Executive’s duties to Company. Notwithstanding the
foregoing, nothing in this Agreement shall be deemed to prohibit Executive from
serving on
corporate, industry, civic or charitable boards or committees, or authoring
articles/books, so long
as such activities do not interfere in any respect with the performance of
Executive's responsibilities as an employee of the Company in accordance with
this Agreement or violate
Sections III, IV or V of this Agreement. Executive agrees to faithfully and
diligently perform all duties to the best of Executive’s ability. Executive
recognizes that the services to be rendered under this Agreement require certain
training, skills and experience, and that this Agreement is entered into for the
purpose of obtaining such service for Company. Upon request, Executive agrees to
provide Company with any information which Executive possesses and which will be
of benefit to Company. Executive agrees to perform Executive’s duties in a
careful, safe, loyal and prudent manner. Executive agrees to conduct him/herself
in a way which will be a credit to Company’s reputation and interests, and to
otherwise fulfill all fiduciary and other duties Executive has to Company.


Executive represents and warrants that Executive has been in full compliance
with all prior covenants Executive has entered into protecting Company’s
Confidential Information.
D.Reimbursement.


If Executive ever possesses or controls any Company funds (including without
limitation cash and travel advances, overpayments made to Executive by Company,
amounts received by Executive due to Company’s error, unpaid credit or phone
charges, excess sick or vacation pay, or any debt owed Company for any reason,
including misuse or misappropriation of company assets), Executive will remit
them to Company corporate headquarters in Tacoma, Washington daily for the
entire period of Executive’s possession or control of such Company funds unless
directed otherwise in writing. At any time upon request, and at the time when
Executive’s employment ends for any reason, even without request, Executive
shall fully and accurately account to Company for any Company funds and other
property in Executive’s possession or control. If Executive fails to do so,
Executive hereby authorizes Company (subject to any limitations under applicable
law) to make appropriate deductions from any payment otherwise due Executive
(including without limitation,

6

--------------------------------------------------------------------------------




Executive’s paycheck, salary, bonus, commissions, expense reimbursements and
benefits), in addition to all other remedies available to Company.
E.Background Investigation and Review of Company Property.


1.    Executive agrees that at any time during employment Company may, subject
to any applicable legal requirements, investigate Executive’s background for any
relevant information on any subject which might have a bearing on job
performance including, but not limited to, employment history, education,
financial integrity and credit worthiness, and confirm that Executive has no
criminal record during the last ten years. Executive shall sign any and all
documents necessary for Company to conduct such investigation. For this purpose,
Executive specifically authorizes Company to obtain any credit reports,
background checks and other information which may be useful. Executive
acknowledges and, except as may be limited by applicable law, agrees to abide at
all times by the terms of Company’s drug and alcohol policy. Executive
understands that failure to comply with Company’s policies, including its drug
and alcohol policies, may result in termination of employment.


2.    Executive acknowledges and agrees that unless otherwise expressly
prohibited by law, Company has the complete right to review, inspect and monitor
all Company property, including, without limitation, email, voicemail, and
computer property of Company, and to review, inspect and monitor Executive’s use
of the internet or other computer related transmission of information,
including, without limitation, the identity and use of USB and other computer
related drives. Executive acknowledges that Executive has no expectation of
privacy in Company’s property, including, without limitation, email, voicemail,
and computer property.
III.
CONFIDENTIAL INFORMATION.

A.Non-Disclosure and Non-Use and other Protection of Confidential Information.


1.    In connection with Executive’s duties, Executive may have access to some
or all of Company’s “Confidential Information,” whether original, duplicated,
computerized, memorized, handwritten, or in any other form, and all information
contained therein, including, without limitation: (a) the ideas, methods,
techniques, formats, specifications, procedures, designs, strategies, systems,
processes, data and software products which are unique to Company; (b) all of
Company’s business plans, present, future or potential customers or clients
(including the names, addresses and any other information concerning any
customer or client), marketing, marketing strategies, pricing and financial
information, research, training, know-how, operations, processes, products,
inventions, business practices, databases and information contained therein, its
wage rates, margins, mark-ups, finances, banking, books, records, contracts,
agreements, principals, vendors, suppliers, contractors, employees, applicants,
Candidates, skill sets of applicants, skill sets of Candidates, marketing
methods, costs, prices, price structures, methods for calculating and/or
determining prices, contractual relationships, business relationships,
compensation paid to employees and/or contractors, and/or other terms of
employment, employee evaluations, and/or employee skill sets; (c) the content of
all of Company’s operations, sales and training manuals; (d) all other
information now in existence or later developed which is similar to the
foregoing; (e) all information which is marked as confidential or explained to
be confidential or which, by its nature, is confidential or otherwise
constitutes the intellectual property or proprietary information of Company;
and/or (f) any of Company’s “trade secrets”. For the purposes of this Section
III, all references to, and agreements regarding, Confidential Information or
Confidential Information of Company also apply to Confidential Information
belonging to any affiliate of Company, and to any confidential or proprietary
information of third party clients that Company has an obligation to keep
confidential. Executive’s covenants in this Section III shall protect affiliates
and clients of Company to the same extent that they protect Company.
Confidential Information shall not include any portion of the foregoing which
(i) is or becomes generally available to the public in any manner or form
through no fault of Executive,

7

--------------------------------------------------------------------------------




or (ii) is approved for Executive’s disclosure or use by the express written
consent of the Chief Executive Officer of Company, Inc.
2.    Executive agrees and acknowledges that all Confidential Information is to
be held in confidence and is the sole and exclusive property of Company and/or
its affiliates or clients. Executive recognizes the importance of protecting the
confidentiality and secrecy of Confidential Information. Executive agrees to use
Executive’s best efforts to protect Confidential Information from unauthorized
disclosure to others. Executive understands that protecting Confidential
Information from unauthorized disclosure is critically important to Company’s
success and competitive advantage, and that the unauthorized use or disclosure
of Confidential Information would greatly damage Company. Executive recognizes
and agrees that taking and using Confidential Information, including trade
secrets, by memory is no different from taking it on paper or in some other
tangible form, and that all of such conduct is prohibited. Executive agrees
that, prior to use or disclosure, Executive will request clarification from
Company’s legal department if Executive is at all uncertain as to whether any
information or materials are “Confidential Information.”


3.    During Executive’s employment and in perpetuity after the termination of
Executive’s employment for any or no cause or reason, Executive agrees: (a) not
to use (or allow others to wrongfully use) any Confidential Information for the
benefit of any person (including, without limitation, Executive’s benefit) or
entity other than Company; and (b) not to, except as necessary or appropriate
for Executive to perform Executive’s job responsibilities, disclose (or allow
others to wrongfully disclose) any Confidential Information to others or
download or make copies of any Confidential Information without Company’s
written consent, or remove any such records from the offices of Company except
for the sole purpose of conducting business on behalf of Company. If at any time
Executive ever believes that any person has received or disclosed or intends to
receive or disclose Confidential Information without Company’s consent,
Executive agrees to immediately notify Company.


4.    At any time during Executive’s employment upon Company’s request, and at
the end of Executive’s employment with Company, even without Company’s request,
Executive covenants, agrees to, and shall immediately return to Company, at its
headquarters in Tacoma, Washington, all Confidential Information as defined
herein, and all other material and records of any kind concerning Company’s
business, and all other property of Company that Executive may possess or
control.


5.    At all times, Executive agrees not to directly or indirectly take,
possess, download, allow others to take or possess or download, provide to
others, delete or destroy or allow others to delete or destroy, any of Company’s
Confidential Information or other property, other than in the normal course of
business.


6.    Executive agrees that these covenants are necessary to protect Company’s
Confidential Information, and Company’s legitimate business interests
(including, without limitation, the confidentiality of Company’s business
information and other legitimate interests), in view of Executive’s key role
with each branch of Company and its affiliates and the extent of confidential
and proprietary information about the entire Company and its affiliates and
clients to which Executive has information. Company and Executive agree that the
provisions of this Section III do not impose an undue hardship on Executive and
are not injurious to the public; that they are necessary to protect the business
of Company and its affiliates and clients; that the nature of Executive’s
responsibilities with Company under this Agreement and Executive’s former
responsibilities with Company provide and/or have provided Executive with access
to Confidential Information that is

8

--------------------------------------------------------------------------------




valuable and confidential to Company; that Company would not continue to employ
Executive if Executive did not agree to the provisions of this Section III; that
this Section III is reasonable in its terms and that sufficient consideration
supports this Agreement, including, without limit, this Section III.


7.    The covenants set forth above are independent of any other provision of
this Agreement. Executive agrees that they will be enforceable whether or not
Executive has any claim against Company. Executive and Company agrees that this
Agreement should be interpreted in the way that provides the maximum protection
to Company’s Confidential Information.


8.    Executive acknowledges that if Executive violates any of the foregoing
covenants, the damage to Company will be such that Company is not likely to be
made whole with a monetary award. Therefore, Executive agrees that if Executive
violates or threatens to violate any such covenant, Company will be entitled to
a temporary restraining order, a preliminary injunction and/or a permanent
injunction, in addition to any and all other legal or equitable remedies
available under law and equity.


9.    Executive represents and warrants that Executive has been in full
compliance with the provisions protecting Company’s Confidential Information as
set forth in any previous agreement with the Company, as well as all other terms
and conditions of any previous agreement with the Company.
B.Other Employers and Obligations.
1.Executive represents to Company that Executive is not subject to any
restriction or duties under any agreement with any third party or otherwise
which will be breached by employment with Company, or which will conflict with
Company’s best interests or Executive’s obligations under this Agreement.


2.    Executive warrants that Executive’s employment with Company will not
violate any contractual obligations with other parties. Executive will not use
during Executive’s employment with Company nor disclose to Company any
confidential or proprietary information or trade secrets from any former or
current employers, principals, partners, co-venturers, customers or suppliers,
and will not bring onto Company’s premises any unpublished document or any
property belonging to any such person or entities without their consent.
Executive will honor any non-disclosure, proprietary rights, or other
contractual agreements with any other person or entity and has disclosed to
Company any such agreements that may bear on employment with Company. Executive
agrees to tell any prospective new employer about this Agreement and its terms.
IV.
ASSIGNMENT OF INVENTIONS.



A.    Inventions Assignment.


Executive will make prompt and full disclosure to Company, will hold in trust
for the sole benefit of Company, and does assign exclusively to Company all
right, title and interest in and to any and all inventions, discoveries,
designs, developments, improvements, copyrightable material and trade secrets
(collectively herein “Inventions”) that Executive solely or jointly may
conceive, develop, author, reduce to practice or otherwise produce during
Executive’s employment with Company.


B.    Outside Inventions.


Executive’s obligation to assign shall not apply to any Invention about which
Executive can prove all the following: (a) it was developed entirely on
Executive’s own time; (b) no equipment, supplies,

9

--------------------------------------------------------------------------------




facility, services or trade secret information of Company was used in its
development; (c) it does not relate (i) directly to the business of Company or
its affiliates or (ii) to the actual or demonstrably anticipated business,
research or development of Company or its affiliates; and (d) it does not result
from any work performed by Executive for Company or its affiliates. Executive
shall attach a list of all existing Inventions meeting these requirements to
this Agreement.
V.
COMPLIANCE WITH LAWS AND COMPANY’S CODE OF CONDUCT AND CORPORATE GOVERNANCE
GUIDELINES.



A.    Commitment to Compliance.


Company is committed complying with all laws and regulations, including the duty
to providing equal employment opportunity for all persons regardless of race,
color, gender, creed, religion, age, marital or family status, national origin,
citizenship, mental or physical disabilities, veteran status, ancestry,
citizenship, HIV or AIDS, sexual orientation, on-the-job-injuries, or the
assertion of any other legally enforceable rights, or other protected status
under applicable law. Equal opportunity extends to all aspects of the employment
relationship, including hiring, transfers, promotions, training, termination,
working conditions, compensation, benefits, and other terms and conditions of
employment. Company is likewise committed to ensuring that employees are
accurately paid for all hours worked, and that all employees are authorized to
work in the United States.


B.    Duty to Comply with the Law.


Executive agrees to and shall comply with all federal, state and local laws and
regulations, including, without limit, equal employment opportunity laws, wage
and hour laws, and immigration laws. Executive agrees to and shall immediately
notify Company if Executive becomes aware of a violation of the law, or suspects
a violation of the law has or will occur. Executive acknowledges that Executive
may be held personally liable for intentional violations.


C.    Duty to Comply with Company’s Code of Conduct.


Executive acknowledges and agrees that it is Executive’s duty to be familiar
with Company’s Code of Conduct and to comply with all of its provisions.
VI.
MISCELLANEOUS.

A.Integration.


Except with respect to Company’s Non-Competition Agreement, Indemnification
Agreement, the Change in Control Agreement, and the Offer Letter (i) no promises
or other communications made by either Company or Executive are intended to be,
or are, binding unless they are set forth in this Agreement; and (ii) this
Agreement, including Exhibit A, contains the entire agreement between the
parties and replaces and supersedes any prior agreements, including previous
employment agreement(s). This Agreement may not be modified except by a written
instrument signed by the Chief Executive Officer. This Agreement will be binding
upon Executive’s heirs, executors, administrators and other legal
representatives.
B.Choice of Law.


Company and Executive agree that this Agreement and all interpretations of the
provisions of this Agreement will be governed by the laws of the State of
Washington, without regard to choice of law principles.

10

--------------------------------------------------------------------------------




C.No Waiver.


If Company waives any condition or term of this Agreement, Company is not
waiving any other condition or term, nor is Company waiving any rights with
respect to any future violation of the same condition or term. If Company
chooses to refrain from enforcing any condition or term, Company does not intend
to waive the right to do so.
D.Severability.


The provisions of this Agreement are intended to be severable from each other.
No provision will be invalid because another provision is ruled invalid or
unenforceable. If any provision in this Agreement is held to be unenforceable in
any respect, such unenforceability shall not affect any other provision of this
Agreement and shall be re-written to provide the maximum effect consistent with
the intent of the provision.
E.Assignment.


Company reserves the right to assign this Agreement to its affiliates, an
affiliated company or to any successor in interest to Company’s business without
notifying Executive, and Executive hereby consents to any such assignment. All
terms and conditions of this Agreement will remain in effect following any such
assignment.
F.Venue and Consent to Jurisdiction.
Where the parties have mutually waived their right to arbitration in writing or
have not yet sought to enforce their right to compel arbitration, or where a
temporary and/or preliminary or permanent injunction may be necessary to protect
the interests of Company, Executive and Company hereby irrevocably and
unconditionally submit to the jurisdiction of the Washington State Superior
Court for Pierce County, or the United States District Court, Western District
of Washington at Tacoma or to any court in any location where Executive is
threatening to breach or is engaged in breaching the Agreement; Executive and
Company consent to submit to venue and personal jurisdiction of the courts
identified herein, and agree to waive any objection to venue or personal
jurisdiction in these courts, including but not limited to any claim that any
such suit, action or proceeding has been brought in an inconvenient forum.
Executive and Company agree that the choice of venue lies solely in the
discretion of Company.
G.Non-Disparagement.
At all times during the Executive’s employment with Company and following
termination of that employment by either Executive or Company, Executive will
not publicly disparage Company or its Subsidiaries or any of their respective
directors, officers or employees. Executive will not be in breach of this
provision by providing information as required by law or legal compulsion.
H.Survival.


Notwithstanding any provision of this Agreement to the contrary, the parties’
respective rights and obligations under Sections II A., B. and D., III, IV, and
VI do and shall survive any termination of the Executive’s employment and/or the
assignment of this Agreement by Company to any successor in interest or other
assignee.
I.Section 409A of the Code.


To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code. This Agreement will be administered in a
manner consistent with this intent, and any provision that would cause the
Agreement to fail to satisfy Section 409A of the Code will have no force and
effect until amended to comply with Section 409A of the Code (which

11

--------------------------------------------------------------------------------




amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by Company without the consent of the Executive).


J.Other.


The headings used in this Agreement are intended for convenience or reference
only and will not in any manner amplify, limit, modify or otherwise be used in
the construction or interpretation of any provision of this Agreement.
References to Sections are to Sections of this Agreement. Any reference in this
Agreement to a provision of a statute, rule or regulation will also include any
successor provision thereto.
EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS READ AND UNDERSTANDS THIS
AGREEMENT, THAT EXECUTIVE HAS BEEN GIVEN AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL CONCERNING THE TERMS OF THIS AGREEMENT, AND THAT EXECUTIVE AGREES TO THE
TERMS OF THIS AGREEMENT.
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.



12

--------------------------------------------------------------------------------






EXECUTIVE




Signed: /s/ A. Patrick Beharelle


Name:  Patrick Beharelle


By signing this Agreement, I accept and acknowledge that I will abide by the
terms and conditions of this Agreement. I agree and understand that nothing in
this Agreement shall confer any right with respect to continuation of employment
by Company, nor shall it interfere in any way with my right or Company’s right
to terminate my employment at any time, with or without cause.




 
COMPANY




By:  /s/ Jim Defebaugh


Name: Jim Defebaugh


Title: EVP, General Counsel, Secretary
 








 
 






 
 






13